       4:20-mj-03169-CRZ Doc # 5 Filed: 10/02/20 Page 1 of 1 - Page ID # 12




                                                                        Memorandum

  Subject                                           Date
  UNSEALING                                         OCTOBER 2, 2020

  U.S. v. MARLAN BURKI,
  4:20MJ3169

  To                                                From
  CLERK, U.S. DISTRICT COURT                        AUSA TESSIE L.S. SMITH
  DISTRICT OF NEBRASKA


       Be advised that the above named Defendant(s) is/are now in custody. You may now

unseal as follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☐      Unseal the Indictment and any underlying Magistrate Case

☐      Unseal the Magistrate Case

☐      Unseal the Indictment but the underlying Complaint and Affidavit should remain

       Restricted

☒      Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

       Restricted
